               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELIQUE JENKINS                                    CIVIL ACTION
        Plaintiff,

      v.                                             No. 19-1904

TRANSPORT WORKERS UNION,
LOCAL234
        Defendant.

                                      ORDER

      AND NOW, this 21 st day of November, 2019, upon consideration of

Defendant Transport Workers Union Local 234' s Second Motion to Dismiss (ECF

No. 14) and Prose Plaintiff Angelique Jenkins' Response (ECF No. 15), and in

accordance with the accompanying memorandum, it is ORDERED Defendant's

Motion (ECF No. 14) is GRANTED and the Complaint (ECF No. 2) is

DISMISSED, without prejudice.

      Plaintiff may file an Amended Complaint no later than December 18, 2019.

The Amended Complaint shall be a complete document that does not rely on the

initial Complaint or other papers filed in this case to state a claim. When drafting

the Amended Complaint, Plaintiff should be mindful of the Court's reasons for

dismissing the claims in the initial Complaint as explained in the Court's

Memorandum. If Plaintiff does not file an Amended Complaint on or before

December 18, 2019, the Clerk of Court is DIRECTED to CLOSE this matter.


                                          1
BY THE COURT:




 2
